Citation Nr: 1032972	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  05-25 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for a 
left shoulder disability.

2.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1975 to July 1975. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Newington, Connecticut.

The Veteran testified at a formal hearing at the RO in July 2005.  
A transcript of which is of record.  

This claim was remanded by the Board in November 2007 for 
compliance with statutory notice requirements.  The RO has 
complied with the directives of the remand.  In February 2010, 
the Veteran requested additional time to present evidence in 
support of his claim.  He was afforded a period of up to August 
11, 2010, but he has not submitted any further evidence. 

The issue of service connection for a left shoulder disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for a left shoulder disorder was denied by 
rating decision of April 1976.  

2.  Evidence has been received since the April 1976 decision that 
raises a reasonable possibility of substantiating the claim of 
service connection for a left shoulder injury.




CONCLUSIONS OF LAW

1. The April 1976 rating decision which denied service connection 
for a left shoulder disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104(a) (2009).

2. Evidence submitted since the April 1976 rating decision 
denying service connection for a left shoulder disorder is new 
and material.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's left shoulder 
disability claim and remands it for further development.  As 
such, no discussion of VA's duty to notify or assist is 
necessary.

The Veteran has filed a petition to reopen a claim for service 
connection for a left shoulder disorder.  As the Veteran has 
submitted new and material evidence, the petition to reopen is 
granted.  

Decisions of the Board are final, as are unappealed rating 
actions of the RO. 38 U.S.C.A. §§ 7104, 7105.  In order to reopen 
a claim there must be added to the record "new and material 
evidence."  38 U.S.C.A. § 5108.

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be secured 
or presented since the time that the claim was finally disallowed 
on any basis, not only since the time the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  

Under 38 C.F.R. § 3.156(a), "new" evidence is that which was 
not previously of record.  However, to be material, the evidence 
must raise a reasonable possibility of substantiating the claim, 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2009).  The 
credibility of the evidence is presumed for the purpose of 
reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO provided the Veteran with a VA examination, which amounted 
to a de facto reopening of the case; however, the Board is not 
bound by the RO's actions.  The Board has a jurisdictional 
responsibility to determine whether a claim previously denied by 
the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then the 
claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-
84 (Fed. Cir. 1996).  Accordingly, the Board must initially 
determine whether there is new and material evidence to reopen 
the claim for service connection for a shoulder disorder.

The evidence in April 1976 consisted of service records that 
showed that the Veteran had a history of left shoulder 
dislocation prior to service.  During his two weeks of service, 
he complained of severe pain in his left shoulder.  It was 
determined that this disorder pre-existed service and that the 
Veteran did not meet the minimum requirements for enlistment.  As 
a result the Veteran was discharged.  

Based on the above evidence, the Veteran's claim was denied in 
the April 1976 rating decision.  The Veteran filed a petition to 
reopen a claim for his left shoulder in September 2004.  In 
support of his petition, the Veteran submitted a medical record 
showing surgery to his shoulder in October 1975.  The Veteran 
also submitted a statement in which he alleged that he has had 
limited movement of his shoulder since his 1975 surgery.  The 
Veteran also submitted a letter from a VA treating physician who 
acknowledged the Veteran's current shoulder disorder.

The RO scheduled the Veteran for a VA examination in February 
2006.  However, although the examiner opined that there was no 
evidence that the Veteran's left shoulder disorder was related to 
his military service, the examiner had not reviewed the Veteran's 
claims file, and it is unclear if he was aware of the Veteran's 
shoulder surgery during service.  

The Veteran's claim was denied on the basis of the RO's 
determination that the evidence did not show that the Veteran's 
shoulder disorder was etiologically related to service.  The 
evidence submitted in support of reopening the claim includes 
records of shoulder surgery shortly after service and more recent 
medical records that show a diagnosis of a shoulder disorder.

This evidence is new, as it was not of record at the time of the 
April 1976 decision.  The evidence is also material as it raises 
a reasonable possibility of substantiating the Veteran's claim 
for service connection for a left shoulder disorder.  The Board 
finds that new and material evidence has been received and the 
petition to reopen a claim for entitlement to service connection 
a left shoulder disorder is granted and the claim is reopened.  


ORDER

As new and material evidence sufficient to reopen the claim of 
service connection for a shoulder disorder has been submitted, 
the appeal is granted to this extent.  


REMAND

The basis for the denial of service connection for the shoulder 
disorder in April 1976 was lack of evidence of an etiology 
between the Veteran's disorder and service.  The Veteran has 
since submitted new and material evidence that he had surgery on 
his shoulder in October 1975.  

In light of the evidence of the October 1975 surgery and medical 
evidence establishing a current diagnoses of a shoulder disorder, 
combined with the Veteran's claims of chronicity and continuity 
of symptomatology, the Board finds that the record suggests the 
possibility that the Veteran's current disorder is related to his 
active duty service.  The Board finds that a new VA examination 
is necessary to determine whether the Veteran's current shoulder 
disorder is etiologically related to his service.  McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In order to properly determine if a grant of service connection 
is appropriate for the Veteran's shoulder disorder, the examiner 
must clarify his findings upon review of the Veteran's claims 
file, including the October 1975 surgical records, and all 
pertinent medical records.  The law requires that VA is 
specifically required to assess a disability in relation to its 
history when making disability determinations. Moore v. Shinseki, 
555 F.3d 1369 (2009); see also  Shipwash v. Brown, 8 Vet. App. 
218 (1995); see 38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.).

Accordingly, the case is REMANDED for the following action:

1.	The Veteran must be contacted and asked 
to provide the names and addresses, as 
well as the dates of treatment, of all 
health care providers who have treated 
him for a left shoulder disorder, 
evidence of which is not currently of 
record.  After securing any appropriate 
consent from the Veteran, the AMC/RO 
must obtain any such treatment records 
that have not previously been 
associated with the Veteran's VA claims 
folder.  If VA is unsuccessful in 
obtaining any medical records 
identified by the Veteran, it must 
inform the Veteran of this and request 
him to provide copies of the 
outstanding medical records.  All 
attempts to secure this evidence must 
be documented in the claims files by 
the AMC/RO.  


2.	The AMC/RO shall return the claims file 
to the examiner who conducted the 
February 2006 VA examination.  If the 
examiner is not available, arrange for 
the Veteran to undergo a new VA 
examination.  

The following considerations will 
govern the examinations:

a.	The claims file and a copy of 
this remand must be made 
available to the examiner who 
must acknowledge such receipt 
and review in any report 
generated as a result of this 
remand. 

b.	Any indicated diagnostic tests 
and studies, including x-rays, 
must be accomplished.  

c.	The examiner shall:

i.	Indicate whether the 
Veteran has current 
diagnosis of a shoulder 
disorder; and

ii.	If a shoulder disorder is 
diagnosed, the examiner 
must opine if the current 
disorder was caused or 
aggravated by any incident 
during the Veteran's period 
of service. 

d.	The opinions must be based on a 
review of the entire claims file 
and contain a rationale.  If the 
opinion cannot be provided 
without resorting to mere 
speculation, the examiner should 
so state, and identify any 
information that would be 
necessary to respond to the 
inquiry.  

3.	The AMC/RO will then readjudicate the 
claim for service connection for a 
left shoulder disorder.  If any such 
action does not resolve the claims, 
the AMC/RO shall issue the Veteran 
and his representative a supplemental 
statement of the case.  Thereafter, 
the case should be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


